Citation Nr: 1014002	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-01 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for pneumothorax, claimed 
as a chronic bronchial condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
July 1961 to December 1961, while in the Tennessee Army 
National Guard from February 1961 to June 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  Subsequently, the Board 
remanded this matter for additional development in December 
2008.

On his December 2005 substantive appeal, the Veteran 
indicated that he desired a Board hearing be held at the RO.  
In response to an August 2006 letter from the RO about 
preparations for such a hearing, the Veteran submitted a form 
in September 2006 indicating the withdrawal of his request 
for the hearing.  As the Veteran has not requested that the 
hearing be rescheduled, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2009). 

In an August 2004 statement, the Veteran requested that the 
RO reopen his claim for service connection for a bronchial 
condition based on the submission of new and material 
evidence.  In an April 2005 statement, the Veteran referenced 
a prior rating decision from 1976, which purportedly denied 
the Veteran's claim for a bronchial condition.  At the time 
of the Board's December 2008 Remand, the claims file did not 
contain any records, medical or otherwise, relating to prior 
VA claims or rating decisions.  

As a result of remand directives to construct a rebuilt file, 
many documents have been located.  However, as there are 
indications in the claims file that all medical records have 
not been obtained due to their age, rather than require the 
Veteran to meet the narrower standards for submitting new and 
material evidence to reopen his claim, to avoid prejudicing 
the Veteran the Board will adjudicate this pending matter 
based on the broader standards for substantiating a claim for 
service connection.

FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran had primary 
spontaneous pneumothorax before his entry into ACDUTRA.

2.  The evidence demonstrates that the Veteran's primary 
spontaneous pneumothorax was not likely aggravated during his 
period of ACDUTRA.

CONCLUSION OF LAW

The criteria for a grant of service connection for 
pneumothorax, claimed as a chronic bronchial condition, have 
not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2004, March 2006, and 
January 2009 the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(b) (2009).  Specifically, the RO notified 
the Veteran of: information and evidence necessary to 
substantiate his service connection claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In March 
2006, the RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The October 2004 correspondence also provided the Veteran 
with notice that he needed new and material evidence to 
reopen his previously denied claim for service connection for 
a bronchial condition, but did not notify him of the 
reason(s) for any prior denials.  See Kent v. Nicholson, 20 
Vet App 1 (2006).  However, as noted above in the 
Introduction, when the Veteran filed his claim in 2004 the 
claims file did not include any records, medical or 
otherwise, relating to prior VA claims or rating decisions, 
and the Veteran has not been required to substantiate his 
claim under the new and material evidence standard.

As a result of the Board's December 2008 Remand, the claims 
file has been substantially rebuilt, although information in 
the claims file indicates that private medical records are 
still missing from several private hospitals, including 
records dated in the 1960s after service.  VA has done 
everything reasonably possible to assist the Veteran with 
respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2009).  Service treatment records have been 
associated with the claims file.  All identified and 
available private treatment records have been secured, as 
well as medical records associated with the Veteran's claim 
for disability benefits from the Social Security 
Administration.  The Veteran also has been medically 
evaluated in conjunction with his claim for service 
connection.  The Board finds that the available medical 
evidence is sufficient for an adequate determination of his 
service connection claim without causing any prejudice to the 
Veteran.  Thus, the duties to notify and assist have been 
met.

Service Connection

The Veteran seeks service connection for pneumothorax, 
claimed as a chronic bronchial condition.  He asserts that he 
suffered a lung collapse while on ACDUTRA after performing 
arduous physical training, and then was not treated properly 
in an Army hospital, which caused prolonged damage to his 
lungs.  In addition, he claims that his condition was further 
aggravated by his vigorous training after his release from 
the hospital though he was supposed to be on physical 
profile.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, [and] any period of active duty 
for training [ACDUTRA] during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty."  ACDUTRA means full-time 
training duty, where the service member is available for duty 
around-the-clock performed by the reserve components.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury.  Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

As an initial matter, medical evidence of record raised a 
question of whether the Veteran had a preexisting 
pneumothorax disability.  A Veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  According to 38 C.F.R. § 3.304(b), the term 
"noted" denotes only such conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the Veteran as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).

In the present case, while the Veteran's enlistment 
examination in the National Guard in February 1961 revealed 
no abnormalities of the chest or lungs a service treatment 
record dated in September 1961 from the Ireland Army Hospital 
at Fort Knox, Kentucky, indicated that the Veteran had a 
pneumothorax with chest tube performed in 1959.  Further, the 
March 2009 VA examiner, after examining all records in the 
rebuilt claims file, provided an expert opinion that the 
Veteran had preexisting primary spontaneous pneumothorax 
before he began ACDUTRA.

As such, the Board finds that the Veteran's pneumothorax, 
claimed as a chronic bronchial condition, existed prior to 
his period of ACDUTRA.  Therefore, because the condition 
preexisted the Veteran's period of active service, the issue 
becomes whether the disease or injury was aggravated during 
service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

When 38 U.S.C.A. § 1153 applies, the burden falls on the 
government to show by clear and unmistakable evidence that 
there was a lack of aggravation by establishing there was no 
increase in severity or by establishing "that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C. § 1153; 38 C.F.R. § 3.306; see Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  The burden to show no aggravation of a 
preexisting disease or disorder during service is an onerous 
one that lies with the government.  See Cotant v. Principi, 
17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  If this burden is met, then the Veteran 
is not entitled to service-connected benefits.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  In addition, the usual effects of 
medical and surgical treatment in service, provided to 
ameliorate a preexisting condition, will not be considered 
service connected unless the disorder is otherwise aggravated 
by service.  38 C.F.R. § 3.306(b)(1).

In the present case, clear and unmistakable evidence 
indicates that the Veteran's primary spontaneous 
pneumothorax, claimed as a chronic bronchial condition, was 
not increased in severity during service.  

Service treatment records in August 1961 noted the Veteran's 
admission to a service hospital for right sided chest pain of 
a week's duration because the Veteran thought he might have 
another pneumothorax.  As the Veteran was otherwise stable, 
conservative management was deemed appropriate and air was 
evacuated by needle aspiration.  Monitoring by X-ray films 
showed pneumothorax at 10 percent to 20 percent on first 
admission had increased to 30 percent.  After several days a 
closed thoracostomy tube drainage was instituted, then 
adjusted two days later because of poor positioning.  Final 
X-rays revealed a well-expanded right lung.  In early 
September 1961, the Veteran was granted a 10-day convalescent 
leave.  It was later noted that there was no evidence of any 
pulmonary disease.  After post-hospitalization complaints the 
Veteran was placed on limited duty-no prolonged standing or 
marching.  After a negative X-ray in October 1961 he was told 
to stop smoking and returned to duty.  His December 1981 
discharge examination upon release from ACDUTRA showed no 
abnormalities of the lungs and chest.

Signed statements from his sister noted that the Veteran was 
admitted to the hospital at Fort Knox for a collapsed right 
lung while he was on ACDUTRA.  While home on leave, he began 
to cough up blood and was taken to a local hospital.  She 
personally escorted the Veteran back to the military hospital 
while he was heavily sedated.

In March 1962, Dr. J.P.C., the Veteran's physician, treated 
the Veteran for bronchitis.  After performing a bronchoscopy 
with aspiration biopsy, the physician noted on an insurance 
form that the Veteran's bronchitis was not an exacerbation of 
a chronic condition.  

Two lay statements submitted from National Guard comrades 
indicated that the Veteran was treated at the Fort Knox 
hospital in 1961 for a lung condition while on ACDUTRA, and 
that he was subsequently discharged from the Tennessee Army 
National Guard in June 1963 for physical disqualification 
after he presented his civilian medical file and requested a 
discharge.

Subsequent to his National Guard duty, private medical 
evidence revealed treatment in August 1972 for spontaneous 
pneumothorax in both lungs.  A right exploratory thoracotomy 
was performed with a pleurectomy and wedge resection of the 
right apex of the lung with the same procedure then repeated 
for the left lung.  

The Veteran was awarded disability benefits from the Social 
Security Administration beginning in October 1973 for a 
severe breathing impairment and an anxiety related disorder.  
None of the Social Security Administration records, which 
extend to 1988 due to a redetermination adjudication, 
indicated that the Veteran's lung disability, variously 
described or diagnosed as shortness of breath and recurrent 
spontaneous pneumothorax, was due to his treatment during 
ACDUTRA in 1961 or that recurrent pneumothorax increased in 
severity during active service.  

According to correspondence and private medical records dated 
from December 1973 to May 1990 from Dr. Y.K., the Veteran's 
private physician, the Veteran was treated for respiratory 
infections from November 1973 to December 1973, from 
September 1981 to October 1981, and in April 1982, March 
1983, and in October 1984.  A September 1981 record noted 
that since the Veteran's 1972 surgery there was no evidence 
of the recurrence of his multiple pneumothorax.  An April 
1982 record noted that the Veteran claimed he was given a 
diagnosis of emphysema since 1972; that he had frequent bouts 
of bronchitis; and that he had smoked one pack of cigarettes 
a day since the age of 12 and had never stopped smoking for 
longer than 12 months.  March 1987 correspondence noted 
follow-up treatment for multiple cystic disease of the lung 
associated with frequent episodes of respiratory infection.  
A May 1990 record noted the Veteran's diagnosis of chronic 
obstructive lung disease.

A November 1992 hospital discharge form noted a diagnosis of 
chronic obstructive pulmonary disease.  

In a January 2009 statement, the Veteran contended that after 
his treatment in service for pneumothorax he was supposed to 
be placed on limited duty with no prolonged standing or 
marching, but that he was placed back into basic training and 
only finished with great distress.  He wrote that Dr. J.P.C., 
his cardiovascular and thoracic surgeon, was convinced that 
the needle aspiration of his lung while at the Army hospital 
and the delay of using a closed chest tube procedure caused 
permanent damage to his lung.  He also wrote that Dr. J.P.C. 
contacted National Guard authorities, and that was why he was 
discharged for physical reasons in June 1963.

The Veteran was afforded a VA examination in March 2009.  He 
complained of "Chronic obstructive pulmonary disease and 
four collapsed lungs" and said that he can only walk a block 
now before he gets so tired he has to rest.  He also has an 
associated chronic cough.  A 35-pack-a-year smoking history 
was noted, but the Veteran indicated that he had not smoked 
cigarettes in the past 20 years.  The Veteran told the 
examiner that he first experienced a spontaneous pneumothorax 
in 1959 before entering service with the National Guard.  

On examination, decreased breath sounds were noted in the 
left lung.  Pulmonary function tests showed severe 
restriction with associated severe diffusion impairment.  An 
X-ray study of the chest revealed changes of chronic 
obstructive pulmonary disease in each lung.  No acute 
pulmonary pathology was observed.  The VA examiner diagnosed 
some chronic obstructive pulmonary disease as probable based 
on history and X-ray findings.  

The examiner also opined that the management of the Veteran's 
spontaneous pneumothorax at the base Army hospital was well 
within present standards of care.  He noted that if 
pneumothorax is reduced under oxygen within six hours, many 
stable patients are sent home to return for outpatient 
follow-up.  The examiner also noted a number of studies to 
the effect that many authorities prefer to manage most 
hemodynamically-stable patients initially with aspiration 
rather than tube thoracostomy.  The examiner also opined that 
the Veteran's primary spontaneous pneumothorax preexisted his 
period of ACDUTRA, and that his clinical course was typical 
for this disorder, including recurrences with continued 
exposure to risk factors such as smoking.  He found that the 
management of pneumothorax during ACDUTRA more likely than 
not did not contribute to any subsequent deterioration in the 
Veteran's condition.  He also believed it more likely than 
not that the Veteran's preexisting pneumothorax did not 
undergo a permanent increase in underlying pathology during 
his period of ACDUTRA.  Post-service recurrent infections and 
diagnoses of bronchitis or other lung disorders were more 
likely than not related to continued smoking and the 1972 
surgery that occurred over a decade after his separation from 
ACDUTRA.

The Board notes that the Veteran had preexisting pneumothorax 
upon entry into ACDUTRA.  While service treatment records 
noted treatment for spontaneous pneumothorax during ACDUTRA, 
this condition had improved to normal levels by October 1961 
when he was returned to duty and at his separation from 
ACDUTRA in December 1961.  In other words, the service 
treatment records appear to show a temporary flare up and the 
usual effects of medical and surgical treatment provided to 
ameliorate a preexisting condition, which does not prove the 
condition was aggravated by service.  Significantly, the 
findings upon the Veteran's December 1961 discharge from 
ACDUTRA reflected no abnormalities of the lungs and chest.

Moreover, the Veteran's reports of poor care at the base 
hospital are without support.  After examination of the 
claims file and an interview of the Veteran, the March 2009 
VA examiner opined, for the reasons stated above, that the 
management of his pneumothorax episode at the base hospital 
in 1961 was well within present standards of care.  The Board 
also notes that the Veteran's private physician also 
apparently used an aspiration technique a year later when he 
treated the Veteran for bronchitis.  Moreover, Dr. J.P.C. 
noted that the Veteran's bronchitis was not an exacerbation 
of a chronic condition.

The Veteran also has contended that he was returned to basic 
training in disregard of a medical profile.  However, the 
Board's review of the available service treatment records 
reveals that the Veteran was placed on limited duty in 
September 1961 and was told to avoid prolonged standing or 
marching.  Subsequent to a negative X-ray study later in 
October 1961 he was then told to stop smoking and returned to 
duty.  Service medical records are silent as to further 
episodes of spontaneous pneumothorax while on ACDUTRA, and 
the Veteran's discharge examination of December 1961 did not 
annotate any lung complaints.  Thus, the Board finds no 
evidentiary support for the Veteran's allegation that he was 
returned to basic training in disregard of his medical 
profile.

The competent medical evidence of record does not show that 
the Veteran's preexisting pneumothorax was in any way 
aggravated by his period of ACDUTRA.  In fact, the March 2009 
VA examination report specifically sets forth that it was 
more likely than not that the Veteran's preexisting primary 
spontaneous pneumothorax did not undergo a permanent increase 
in underlying pathology during ACDUTRA.  Given the medical 
evidence against the claim, for the Board to conclude that 
the Veteran's pneumothorax was aggravated by service would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2009); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

Clear and unmistakable evidence shows that the Veteran's 
primary spontaneous pneumothorax preexisted his entry into 
ACDUTRA and was not chronically aggravated during such 
service.  Essentially, the Board finds that there is no 
competent evidence of record showing that the underlying 
disability underwent a permanent increase in disability.  
Therefore, the Board concludes that service connection for 
pneumothorax, claimed as a chronic bronchial condition, is 
not warranted.

The Board has considered the Veteran's statements in support 
of his claim that his pneumothorax was aggravated by his 
period of ACDUTRA.  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of his symptoms, his opinion is outweighed by the competent 
medical evidence.  Simply stated, the Veteran's service 
treatment records (containing no competent medical evidence 
of an aggravation of the preexisting pneumothorax) and post-
service treatment records (showing an opinion that the 
pneumothorax preexisted service, and was not aggravated 
beyond the natural progression of the disorder during 
service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
Veteran may posit that his chronic bronchial condition has 
increased in severity, he is not shown to have the requisite 
competence to render such an opinion.  See Cromley v. Brown, 
7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board also has considered statements from 
fellow service members and the Veteran's sister concerning 
his 1961 treatment at the base hospital.  Significantly, they 
did not indicate that the Veteran's condition had increased 
in severity during service, nor would their lay opinions be 
more probative than that of a competent medical examiner.

Given the evidence above, the Board finds that there is clear 
and unmistakable evidence showing that the Veteran's 
underlying disability did not undergo a permanent increase in 
disability during service.  Therefore, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for pneumothorax, claimed as a chronic 
bronchial condition, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


